CHARLES J. SCHUCK, Judge.
Claimant, having or owning a store or place of business at 327 West Main street in the city of Clarksburg, West Virginia, asserts its claim against the state road commission for damages *90in the amount of $40.75 resulting from having a plate glass window broken, which said window was located in the said storeroom at the said address, the window having been shattered and broken by loose stones flying or being propelled against the said window by passing automobiles. It is alleged that the said stones were negligently left on the highway in front of claimant’s place of business by the said state road commission at the time that changes or repairs were being made to the said highway during the month of February, 1943. The facts and circumstances surrounding this particular claim are similar in all respects to those that governed this court in its decision heretofore made in the case of Darling Shops, Inc. v. State Road Commission, 2 Ct. Claims (W. Va.) 397, and in which we held the state road commission liable for the damages sustained by the said Darling Shops, Inc. Accordingly we are of the opinion that the state is morally bound to compensate the claimant for the damages suffered by reason of the said negligence.
Recommendation of payment is made by the state road commission and concurred in by the attorney general's office. Under all the facts and circumstances as shown we are of the opinion that claimant is entitled to recover and an award is made accordingly in the sum of forty dollars and seventy-five cents ($40.75).